COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Ex parte Joseph Gomez

Appellate case number:   01-20-00004-CR & 01-20-00005-CR

Trial court case number: 1657519 & 1657521

Trial court:             338th District Court of Harris County

        Appellant Joseph Gomez has filed a motion for rehearing and a motion for en banc
reconsideration from this Court’s July 14, 2022 opinion and judgment. The motion for rehearing
suggests that Gomez continues to be subject to pretrial detention nearly three years after his
pretrial bond was revoked on November 15, 2019.
       The Court requests a response. The State is ordered to respond to Gomez’s motions.
The State’s response is due August 30, 2022. Gomez may file a reply to the State’s response.
His reply, if any, is due no later than September 6, 2022.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___August 16, 2022_____